Case: 09-20111     Document: 00511639416         Page: 1     Date Filed: 10/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 20, 2011
                                     No. 09-20111
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERIC SYKES HAMPTON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:96-CR-187-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Eric Sykes Hampton, formerly federal prisoner # 72874-079, appeals from
the district court’s decision denying his motion to modify his sentence under 18
U.S.C. § 3582(c)(2). While his appeal was pending, Hampton was released from
prison. Thus, his appeal is DISMISSED as moot. See United States v. Booker,
645 F.3d 328, 328 (5th Cir. 2011); United States v. Boston, 419 F. App’x 505, 506
(5th Cir. 2011).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.